t c memo united_states tax_court judy davis petitioner v commissioner of internal revenue respondent docket no filed date judy davis pro_se c glenn mcloughlin for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure big_number --- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner failed to report wage income from flair agency inc flair for the years and in the amounts of dollar_figure and dollar_figure respectively and whether petitioner may deduct net operating losses nols for the years and in excess of the dollar_figure allowed by respondent for the year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference judy davis resided in edmond oklahoma at the time the petition was filed ms davis did not file individual federal_income_tax returns and was unmarried during the years in issue petitioner in her brief states petitioner for the primary purpose of resolving this matter at the trial_court level temporarily concedes all issues set out in the trial memorandum for respondent filed with the court on date except the following issues number and above as petitioner in her brief does not otherwise contest respondent's deficiency determinations or additions to tax and did not offer any evidence at trial we conclude that petitioner has conceded the uncontested items 89_tc_46 unless otherwise indicated all descriptions of petitioner pertain to the and years respondent's reconstruction of ms davis' and flair's income ms davis was a nonselling real_estate broker licensed by the state of oklahoma she worked in the oklahoma city area ms davis conducted her real_estate operations primarily through flair an oklahoma corporation flair was a cash_method taxpayer that used the calendar_year to compute its taxable_income flair filed an election under sec_1362 to be treated as an s_corporation on date and filed a u s income_tax return for an s_corporation form_1120s for the year there is no evidence that flair's s_corporation_election was terminated ms davis owned dollar_figure percent of the stock in flair during there is no evidence that ms davis' percentage of stock ownership in flair changed during the years in issue flair did not file tax returns for the years in issue respondent used a bank_deposits analysis to reconstruct flair's gross_receipts flair deposited its gross_receipts into three bank accounts at first enterprise bank oklahoma city oklahoma ms davis was the president of flair and was responsible for the overall operations of the real_estate company flair deposited corporate funds in the amounts of dollar_figure and dollar_figure into ms davis' personal bank account at first enterprise bank during the years and respectively ms davis used the unless otherwise noted all descriptions of flair pertain to the and tax years transferred funds to pay personal living_expenses ms davis received no other compensation from flair in the notice_of_deficiency respondent treated these deposits as wages to ms davis deductible by flair unexplained deposits during the taxable years and ms davis deposited dollar_figure and dollar_figure respectively into her personal bank account at first enterprise bank ms davis' deposits into first enterprise bank oklahoma city oklahoma included the dollar_figure from flair for the year and the dollar_figure from flair for the year country club properties ms davis' individual federal_income_tax returns for the taxable years and included her distributive_share of losses from a partnership country club properties country club ms davis' individual federal_income_tax return for the taxable_year did not include her distributive_share of ordinary losses from country club ms davis' distributive_share of ordinary losses net sec_1231 gains and income_from_discharge_of_indebtedness from country club for the year was net_loss from rental real_estate operations net sec_1231 gain income_from_discharge_of_indebtedness dollar_figure big_number big_number ms davis' individual federal_income_tax return for the year did not include the above items opinion neither petitioner nor flair filed income_tax returns or kept accounting_records other than bank statements and canceled checks for the years in issue respondent's revenue_agent was forced to construct records of income and expense for both petitioner and flair petitioner offered little in the way of testimony at trial and called no witnesses as the following colloquy between the court and petitioner illustrates petitioner did not dispute respondent's reconstruction_of_income the court do you have any -- do you dispute as to how the revenue_agent came up with his numbers ms davis i don't know whether i have a dispute or not i mean i think that he the revenue_agent did that in a remarkably good way and i have absolutely no issue with mr talbott the revenue_agent or mr mcloughlin respondent's counsel a wage issue petitioner argues on brief that the amounts received from flair were either loan payments or return_of_capital petitioner's arguments however incorporate facts that are not in the record assertions on brief are not evidence see rule b there is no evidence in the record that the amounts received by petitioner from flair were not compensation to petitioner petitioner kept no accounting_records sec_6001 requires taxpayers to maintain adequate_records from which their tax_liability can be determined 92_tc_661 respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct petitioner bears the burden of proving that respondent erred in her determination rule a petitioner has failed to prove that the amounts received from flair were not income consequently we sustain respondent's determination on this issue b nol issue petitioner argues that she is entitled to an nol_carryover deduction generated by losses in country club petitioner wants the court to allow her deductions for country club's losses but not to take into account the sec_1231 gain or income_from_discharge_of_indebtedness shown on country club's tax_return which exceeded the losses deductions are a matter of legislative grace petitioner has the burden of showing that she is entitled to any deduction claimed 292_us_435 petitioner offers her tax_return as proof that she is entitled to a nol deduction a tax_return is merely a statement of a taxpayer's position and is not evidence of the correctness of the figures and information contained therein 71_tc_633 petitioner has not proved either the fact or the amount of any net_operating_loss for or in excess of the amount conceded by respondent consequently we sustain respondent's disallowance in reaching all of our holdings herein we have considered all arguments made by petitioner and to the extent not mentioned above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule respondent's notice_of_deficiency allowed petitioner a nol deduction of dollar_figure for the taxable_year respondent has conceded the nol deduction allowed in the notice_of_deficiency
